Citation Nr: 0604405	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1978 until 
February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a total rating for compensation purposes 
based on individual unemployability.  The record establishes 
that service connection is currently established only for a 
low back disability.  When the case was previously before the 
Board in November 2004, it was remanded for a medical opinion 
as to whether it is at least as likely as not that the 
veteran has been rendered unemployable by his service-
connected back disability.  In a report of VA examination 
conducted in May 2005 in this regard, the examiner opined 
only as to the veteran's ability to "obtain" or "find" 
employment consistent with his functional impairment due to 
the service-connected back disability, and not as to his 
employability or ability to "maintain" substantially 
gainful employment in light of his service-connected back 
disability.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Forward the veteran's claims folder 
to the VA physician who examined the 
veteran in May 2005 and who prepared the 
report of the examination.  The examiner 
is requested to provide an opinion, based 
on the documented May 2005 examination 
findings, as well as a review of the 
veteran's clinical history as contained 
in the claims folder, as to whether it is 
at least as likely as not that the 
veteran is able to "maintain" 
substantially gainful employment in light 
of his service-connected back disability.  
The examiner is advised that the 
veteran's ability to "obtain" or 
"find" employment are not factors for 
consideration in determining the 
veteran's employability or ability to 
maintain substantially gainful 
employment.  If the examiner who 
conducted the May 2005 VA examination is 
unavailable, the claims folder should be 
forwarded to an appropriate VA physician 
for review and provision of the opinion 
requested above.  If additional 
examination of the veteran is deemed 
necessary by the VA physician in order to 
render such an opinion, a VA examination 
of the veteran should be scheduled in 
this regard.

2.  Upon completion of the above, the RO 
must readjudicate the issue of 
entitlement to TDIU, considering all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

